 In the -Matterof THE STANDARD LIME AND STONE COMPANY',and'UNITED CEMENT, LIME ANDGYPSUMWORKERS INTERNATIONAL UNION,A. F. OF,L.Case No. 5-C-1743.-Decided July 13, 1914DECISIONANDkORDEROn Mai ch 24, 1944, the Trial Examiner issued his Intermediate Re-port in the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action as set out in the copy of the Intermediate Reportannexed hereto.Thereafter, the respondent filed exceptions to theIntermediate Report and a brief in support of the exceptions.OnMay 15, 1944, the Board issued its Decision and Order 2 in the above-captioned matter adopting the findings, conclusions, and recommenda-tions of the Trial Examiner.The decision noted that no request fororal argument before the Board had been made.Due to inadvertencethe respondent's request for such oral argument, which had been dulymade, was overlooked.Upon consideration, on Miiy 31, 1944, theBoard issued an,Order Vacating and Setting Aside Decision andOrder 3 and granted the respondent's request for oral argument beforethe Board.On June 27, 1944, a hearing for the purpose of oral argu-ment was held before the Board at Washington, D. C.The respondentappeared and participated.The Board has considered the rulings of the Trial Examiner atthe hearing and finds -that no prejudicial error was committed. ' Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the respondent's exceptions and brief and the argu-ments adduced by it at oral argument, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following additions :The Trial'Examiner Chas found,and,,the'respondent admits, that ithas refused to bargain with the certified union. It contends in support,3Erroneously described in the complaint as Standard Lime and Stone Company.r156 N L R B 522.56N L R B 115957 N. L. R. B., No. 41.2271 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDof its refusal, however, that the Board's direction of the run-off elec-tion with the "Neither" choice omitted from. the ballot constitutederror and that the certification of the Union on the basis of the resultsof that election which indicated that less than a majority of - eligibleemployees had participated but that a majority of those voting hadcast ballots in favor of the Union also amounted to error.As to the respondent's first contention,, the practice of the Boardin directing run-off elections, as codified in its Rules and Regulations,4supplies the answer.Where, as here; the results of an election areinconclusive because no choice on, the.ballot received a majority of thevalid votes cast, the Board, acting pursuant to Section 9 (c) of theNational Labor Relations Act, provides for a run' off election to deter-mine the question concerning.representation.Our run-off electionprocess is an administrative procedure whereby employees, a sub-st'antial number of whom have evinced a desire for collective bargain-ing, albeit in an inconclusive test, are given a further opportunity tochoose a representative for that purpose:The practice of omittingthe "Neither" choice from the ballot is part of that process.Where,as is the case here,`the number of'employees who vote in an inconclusiveelection for "Neither" is'less than the number who vote for either'oftwo choices, the Board has considered that, since a majority of theemployees who -cast ballots has indicated a desire for collective bar-gaining, a further opportunity should be afforded-all eligible employeesto select a representative for that purpose in a new election.With ,respect -to the respondent's' second contention that, since lessthan a majority of-eligible employees participated in the run-off elec-'tion, the certification issued to the Union is invalid, "we have con-sistently held that `majority' means a majority of those participatingin the election; subject to the, qualification that' the results of the'balloting be representative." 5 'The basis for this view is that, as inpolitical, elections, the failure of eligible voters to, participate in elec-,tions directed by the Board is construed as 'an assent to the choice of,Where less than amajority of eligible employees participate in Board elections a ques-tion as to-the representative character of the vote is raised; the choice -of a majority of those who cast ballots is notipso factovitiated-.rWeare not unmindful, as counsel for-the respondent ably pointed out'atoral 'argument before , us, ' that a. number 'of, the; cases, which 1 are con-.Ai tide III;i -Sec'tion` 11,NationalLabor Relations Boaid Rules and; Regulations-.Series 3'SeeMatter-of, CentralDispensaryand EmergencyHospital,46 N.L:R B 437, and casescited therein, particularly the generaldiscussioninMatter of R C. A MfgCo , 2 N L. R. B.159, 173 andcasescited therein.See alsoMatter'of S. A. Kendall,Jr.,41 N. L. It. B.395, 397.6Cf.Matter of ChryslerCorporation,1 N. L.R B. 164._ THE STANDARD LIME' AND STONE COMPANY229cerned with the general proposition of the meaning of the term "ma-jority" may be distinguished in, certain respects from the instant case.We are not persuaded, however, that. such distinctions possess' thecontrolling quality attributed to them by the respondent and"that anyof them impel the abrogation of the rule we have found salutary.Since the facts disclosed by this record convince us that the vote hereinwas substantial and representative, we perceive no reason for-disturb-ing the result reached-by the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby _ orders that the respondent, The Standard Lime andStone Company, Martinsburg, West Virginia, and its officers, agents,successors, and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with United Cement, Limeand Gypsum Workers International Union, A. F. of L., as the ex-clusive representative of all of its production and maintenance em-ployees at itsMartinsburg,West Virginia, plant, including thesample-carriers, but excluding the watchmen, chemical and physicalanalysts, supply clerks, and all other clerical employees and all super-visory employees with the rank of foreman or above, in respect torates of pay, wages, hours of employment, and other conditions ofemployment ;'(b)Engaging in any like or related acts or conduct interferingwith, restraining, or coercing its employees in the exercise of the rightto self organization, to form labor organizations, to join, or assistUnited Cement, Lime and Gypsum Workers International Union,A. F. of L., or any other labor organization, to bargain collectivelythrough representatives of their own choosing and-to engage in con-certed activities, for the purposes of collective bargaining or othermutual aid or, protection, as guaranteed in Section 7 of the Act.2.Take the following, affirmative action, which the Board finds willeffectuate the policies of the Act :(a) "Upon request, bargain collectively with United Cement, Limeand Gypsum Workers International Union, A. F. of L., as the exclu-sive representative of all its production and maintenance employees,including sample carriers, but excluding the watchmen, chemical andphysical analysts, supply clerks, and all other clerical employees andall supervisory employees of the rank of foreman or above, in respect'to rates of pay, wages, hours of employment. and other conditions ofemployment; 230DECISIONSOF, NATIONALLABOR RELATIONS BOARDi(b)Post immediately in conspicuous places,in its plant at Mar-tinsburg,West Virginia, and maintain for a period of at least sixty(60) consecutive days' from,the date of posting, notices to its em-ployees stating: '(1) that the respondent will not engage in the con-duct from which it is ordered to cease and desist -in paragraphs 1 (a)and (b) of this Order, and (2) that the respondent will take theaffirmative action set forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Fifth Region in writing,within ten (10)' days from the date of this Order, what steps therespondent has taken to comply herewith.INTERMEDIATE REPORTFor the Board,Robert A Levett, Esq.,of Baltimore, Maryland.For the Union,Del Barr,International Representative, Martinsburg, W. Va.For the Respondent,, LacyI.Rice, Esq.,andHerbert E. Hannis, Esq.,of Mar-tinsburg,W. Va.STATEMENT OF THE CASEUpon an amended charge filed February 21, 1944, by United Cement Lime andGypsum Workers International Union, A. F. of L., herein called the Union, theNational Labor Relations Board, herein called the Board, by its Regional Directorfor the Fifth Region (Baltimore, Maryland), issued its complaint dated February21, 1944, against, the Standard Lime & Stone Company, herein called the respond-ent, alleging that the respondent at its plant near Martinsburg, West Virginia,had engaged in and is engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1) and (5) and Section'2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act. Copies of thecomplaint and amended charge, accompanied by notice of hearing thereof, wereduly served upon the respondent and the Union. In respect to unfair labor prac-tices, the complaint alleges in substance: '(1) that all production and mainte-nance employees of the respondent at its Martinsburg, West Virginia plant, in-cluding the sample carriers, but excluding all watchmen, chemical and physicalanalysts, supply clerks and all other clerical employees and all supervisory em-ployees with the rank of foreman or above, constitute a unit appropriate for thepurposes of collection bargaining within the meaning of Section 9 (b) of,the Act;(2) that pursuant to a Decision and Direction of Election, issued by the Boardin case number R-4959,' an election was held on May 13, ,1943, in which a ma-jority of the employees of the respondent in the unit above described,designatedthe Union as their representative for purposes of collective bargaining and thaton June 1, 1943, the Union was formally certified by the Board 2 as the exclusive'representative for purposes of collective bargaining, of the employees in theabove described unit; (3) that on September 18, 1943, the Union requested thatthe respondent bargain with it as the exclusive representative for purposes ofcollective bargaining of the employees within the unit and that on September 22,-1943, the respondent refused to bargain with the Union and has continued upto the present time to so refuse, and by so doing has engaged in unfair laborpractices within the meaning of Section 8 (1) and, (5) of the ActThe answer-of the respondent duly filed herein, admits the allegations of thecomplaint pertaining to the corporate structure, and nature, extent, and character'48 N L R B 424. ,250 N. L. R.B.34. .THE STANDARD, LIME AND STONE COMPANY.231of the business transacted,by the respondent. It further admits that the Unionis a labor organization within the meaning of Section 2 (5) of the Act, denies thatthe respondent has interfered with,, restrained, or coerced its employees at itsMartinsburg plant in the exercise of the rights guaranteed to them in Section 7of the Act, admits that the unit found by the Board to be appropriate in theDecision and Direction of Election in case No R-4959 is the appropriate unitfor the purposed of collective bargaining, but denies the Union was ever selectedby a proper majority of the employees in that unit as their collective bargainingrepresentative.. It,further,admits that on or about September 22, 1943, it refusedto bai gain with the. Union as the exclusive representative of all employees ofthe respondent in the unit found by the Board and admitted to be appropriate.Allthe other allegations of the complaint pertaining to unfair labor practices aredeniedThe answer affirmatively pleads the historical development of the con-troversy, sets out that in the first election held pursuant to the Decision andDirection of,Election, less than a majority of all the eligible voters participatedand that neither the Union, the UMWA which was also a participant in theelection, or the "Neither" classification received a majority of the votes cast,whereupon the Board ordered, a run-off election to be participated in between thetwo unions above named, without permitting the voters the choice of "Neither."The answer also recites the objections filed by the respondent to the Board'sorder of a run-off election, the fact that such an election was held over theprotest and objection of the respondent, and that objections were subsequentlyurged by the respondent to the report of election and to the issuance of the certifi-cation on the ground that the Board was in error in directing a run-off electionwhere less than a majority of the employees had participated in the originalelection, and in holding a run-off election in which the employees were not givenan opportunity to vote for "no union" if they so desired,, and in certifying theUnion on the basis of the results of the run-off election where substantially lessthan a majority of the eligible voters had participatedThe answer attachesmuch of the documentary history of the proceedings above referred to, includingthe various orders of the Board with reference to the ordering of the originalelection, the objections of the respondent to the report of the election, the direc-tion for a run-off election, the objections and exceptions to the supplemental deci-siondirecting the run-off election, the report on the run-off election, theobjections and exceptions to the report on the run-off election, they certificationon, the basis of the result of the run-off election, -and the correspondence-betweenthe Union and the respondent with reference to the demand for bargaining, andthe respondent's refusal.The pleadings contain no allegation of irregularityin the conduct of the election insofar as the balloting is concerned and sets outno facts nor circumstances alleged to have developed or'been disco'ered sincethe entry of the various orders or certification involved, but directs itself solelyto the propriety of the order of the Board directing a run-off election, the desig-nation of the questions upon which the voters in the run-off election were to vote,and the certification based upon the results of the run-off election, where lessthan a majority of the eligible voters participated in both electionsPursuant to, due notice, a hearing was held on March 15, 1944, at Martinsburg,West Virginia, before R N. Denham, the undersigned Trial Examiner duly desig-nated by the Chief Trial Examiner. The Board and the- respondent were rep-resented by counsel and the Union by its international representative.At theclose of the submission of all e%idence, counsel for the Board moved to conformallpleadings to the proof with respect to the correction of names, dates, andother minor matters not affecting the issues involved.The.motion was grantedwithout objectionFormal oral arguments were waived although there was in-formal discussion of the issues on the record.All parties waived the privilegeof filing briefswith the Trial Examiner.1 232DECISIONS, OF NATIONAL LABOR RELATIONS 'BOARDUpon the basis of the foregoing and after having heard and observed all thewitnesses and considered the exhibits admitted in evidence, and'upon the entirerecord thus made herein,the undersigned makes the following:-FINDINGS AF FACT1.THE BUSINESS OF THE RESPONDENT.'The Standard Lime and Stone Company is a corporation, incorporated underthe laws of the State of Maryland, with its main office in Baltimore, Maryland.It operates several plants,one of which is located near Martinsburg,West Vir-ginia,' where it is engaged in quarrying,crushing, and screening limestone, andin the manufacture of,cement, staflux, and other products of limestone.' Thisproceeding is concerned with the Martinsburg, West Virginia plant.During 1943, approximately SO percent of the products of the respondent at theMartinsburg plant were sold outside the State of West Virginia and shipped tothe points of sale in interstate commerce.During the same period approximately85 percent of its purchases were made outside the State of West Virginia andshipped in interstate commerce into said StateThe respondent concedes that it isengaged in interstate commerce and subject ,to the provisions of the Act.IT.THE'ORGANIZATION INVOLVEDUnited Cement, Lime and Gypsum Workers of International Union, A F of Lis a labor organization admitting to membership the employees of the respondentat its Martinsburg, West Virginia plant.III.THE ALLEGED UNFAIR LABOR PRACTICESOn March 23, 1943, in case number R-4959,3 the Board issued its Decision andDirection of Election in which it found that "all production and maintenanceemployees of the Company at, its Martinsburg plant, includingthe samplecarriers,but excluding all watchmen, chemical and physical analysts, supply clerks, andall other clerical employees and all supervisory employees with the rank of fore-man or above, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act," and directed that anelection by secret ballot be held among the employees within such unit to determinewhether they desired to be represented by UCW, Division of District 50, UMWA,Local 202, or by United Cement, Lime and Gypsum Workers International Unionaffiliated with the American Federation of Labor, for the purposes-of collectivebargaining, or by neither. - An election was duly held on April 13, 1943At thetime of the election there were 439 employees within the unit eligible to vote. , 218ballots were cast, of which 99 were for the A. F. of L. Union, 62 for the U. M W.,'and 57,for "neither." In regular course, the Regional Director issued and servedupon the respondent his report on the election. and a certificate on the conduct ofthe election signed by the various persons who served as observers, certifyingthat the balloting was fairly 'conducted, that all eligible voters were given anopportunity to vote in secret and that the ballot box was protected in interest oftheir secret balloting.The Regional Director's report contained the usual recom-mendation that the petition for certification be dismissed unless one of the con-testing labor unions requested a run-oft election within 10 daysWithin thatperiod,the respondent filed an exception to the recommendation for a,run-offelection and requested that the petition be dismissed regardless of request fromr--3In theMatter of Standard Lime and Stone CompanyandUCW Division of District 50,U TVA, and Local No.202,48 N L. It B. 424. THE STANDARD LIME AND STONE COMPANY233,either the labor organizations for a run-off election.Request for a run-off having,been made by both the participating labor unions within the prescribed time, the,Board, on April 28, 1943, issued its Supplemental Decision and Second Directionof Election, overruling the exceptions filed by the respondent in its motion fordismissal of the petition.Respondent duly filed with the Board its objections andexceptions to the Supplemental Decision and Second Direction of Election, which,were overruled by the Board on May 14, 1943. On May 13, 1943, the'&run-off elec-tion directed in "the Supplemental Decision and Second Direction of Election washeld at the respondent's 'plant near MartinsburgNotices were duly posted, andfull cooperation was given the Board by the respondent in facilitating the conductof the election.On May 14, 1943, the Regional Director issued his report on theelection reflecting that at the time of the election there were 409 eligible voterswithin the unit and that 166 ballots were cast, of which one was void, 137 were infavor of the A. F. of L ,. the Union herein involved, and 28 in favor of UMW.It was stipulated by all parties hereto that the election was fairly held, that alleligible voters were given an opportunity to vote their ballots in secret and that theballot box was protected in the interest of a fair and secret vote.On May 15, 1943, the respondent filed with the Board, its written objectionsand exceptions to the report of -the Regional Director and objected to a certifica-tion by the Board because a majority of the eligible employees in the bargainingunit did not vote in the election, and because a majority of the eligible employeesin the bargaining unit had not voted in the first election.The request of therespondent for permission to argue the matter orally before the Board was deniedand on June 1, 1943, the Board issued a Supplemental Decision and Certificationof Representatives,4' in which it certified the Union as the representative, forthe purposes of collective bargaining, of all the employees within the unit there-tofore fouhd to be appropriate.Between June 1, 1943, and the early part of September, 1943, the representati,% eof the Union was in negotiation with the respondent concerning contracts cover-ing two of the respondent's other plants at which the Union had theretoforebeen certified as the exclusive bargaining representative.On September 18,1943, the representative of the Union wrote the respondent requesting that a timeagreeable to both parties be set for the beginning of negotiations for a contractwith reference to its employees in the unit above referred to, in the respondent's,Martinsburg plant.On September 22; 1943, the respondent advised the unionrepresentative in writing that'it was unwilling to enter into contractual relationswith the Union for the reason that a majority of the-eligible voters in the unitdid not vote at either the original or the run-off election and that a majority ofthe eligible voters had not designated the Union as their bargaining agentOn September 28, 1943, the Union filed a charge against the respondent inthe office of the Regional Directbr of,the Fifth Region, based upon the respondent'srefusal to bargain with it as the, exclusive representative of the employeeswithin the appropriate unit.Thereafter, the Union withdre^v the charge on orabout October 11, 1943, in- order to present the matter of respondent's refusal tobargain, for the consideration of the National War Labor Board. The facilitiesof the United States Conciliation Service and the National War Labor Boardwere invoked but produced no results by way of bargaining between the re-spondent and the UnionOn November 20, 1943, the National War Labor Boardreferred the matter'back to the'Conciliation Service and called attention to thefact that the Union had recourse through the National Labor Relations Board.1 50 N. L R.B.'/ 234DECISIONS OF NATIONAL LABOR-RELATIONS BOARDFurther efforts by the Conciliation Service produced no results and on Novem-ber 26, 1943, the representative of the Unionagain madeformal demand uponthe respondent to set a date to begin negotiation of a contract. On November 29,1943, the respondent replied, stating that its position would remain the sameas had been set out in the respondent's letter of September 22.As a result,the Union again filed charges with the Regional Director for the FifthRegion,charging the respondent with violation of Section 8 (1) and (5) of the Act,which charge was later,amended on,February 21,1944. -Upon the amended chargethe complaint herein wasissued.The respondent has stipulated that since the election of April 13, 1943, therehas been no substantial change in the employment or conditions of employmentat its Martinsburg plant. It was further stipulated that on the dates of theelections held on April,13, -1943, and May 13, 1943, actual employment at theMartinsburg plant was normal, and that the usual and ordinary number ofemployees were present. It was stipulated on the record that due and amplenotice was given to all employees by the appropriate posting of the notices' ofthe election provided by the Board,; that facilities for holding the election wereprovided by the respondent on its premises, and that all employees were givena full opportunity to vote, with the exception of those who were in the militaryservice and who were unable to personally present themselves at the polls.This latter question was not raised at the hearing or made a point of contentionby any of the parties, but is mentioned in- the pleadings and in the exhibits,to indicate that in addition to the 439 and 469 employees, respectively eligibleat April 13 and May 13 elections, there was also a number of eligible employeesin the military service not included in these numbersThe respondent's soleand only contentions as stated on the record by its counsel, are (1), that theBoard was in error in not dismissing the petititon following the election onthe ground that less than a 'majority of the eligible voters participated in' tileelection; (2) that the Board was in error in ordering a run-off election inwhich those employees who did not desire to be represented by either of thecompeting unions were denied the privilege of making their wishes known in anymanner other than. by staying away from the polls and not participating inthe election: and (3) that the Board was in error in certifying the Union onthe basis of the' run-off election in which substantially less than a majorityof the employees within the unit'participated.Counsel for the respondent conceded at the hearing that the issues hereininvolved are the same issues that were involved in the respondent's numerousmotions, objections, and exceptions and other pleadings filed with the Boardin case No. R-4959 and that the respondent has refused to bargain with theUnion and has invited this proceedingas its only mediumfor obtaininga review ,by an appropriate court, of the legal questions involved in its contentions pre-sented to the Board in the representation case.The question of the interpretation of the term "majority" asused inSection 9(a), of the Act, has been disposed of by the Board in numerous decisions, bothwhere the respondent has coupled the refusal to bargain with other unfair laborpractices,and in casessuch as the instant one, where thereis no charge of anyunfair labor practice other than the refusalto bargain.In eachinstance theBoard has determined that so long as a substantial proportion of the eligiblevoters participate in the election, the results are to be determined by the expressed"wishes of a majority of those voting, even though they may representless thana majority of the total eligible voters.The Board having announced and onnumerous occasions followed the aboveprinciple,it is neither necessary or fittingthat this Trial Examiner comment furtherupon it. In the absenceof any show- THE STANDARD LIME AND STONE COMPANY235ing of improper conduct, arbitrariness, or capriciousness, it must be and is foundthat there is no merit in the contention of the respondent that the election failedto indicate a choice of a majority merely-because less than a majority of thetotal eligible voters elected to participate therein.Those not participating, 'afterdue notice and full opportunity must be regarded as having assented to what-ever choice a majority of those voting might make.The other contention, that the Board was in error in limiting the voting in therun-off, election to, a-choice between, the two unions, has likewise been determinedby the Board in numerous instances in the past and has been set down in thecurrent Rules and Regulations as the Board's established policy, where the voteat the first election disclosed the order of the choice of the voters to be as it wasin this instance.Again, `this rule having been established and followed by theBoard as a reasonable rule to permit it properly to perform its functions underthe law, it is neither necessary nor fitting that this Trial Examiner commenton the propriety of the established rule, particularly when, as here there is nosuggestion of improper conduct, arbitrariness, or capriciousness on the part ofthe Board or any of its agents in applying the rule. It is therefore found thatthere is no merit to the contentions of the respondent above recited, and that therespondent did in fact and in law on September 22, 1943, and at all times sincethat date has continued to refuse to bargain with the Union as the duly chosenand certified exclusive representative, for the purposes of collective bargaining,of all the employees within the unit heretofore found to be appropriate, andthat thereby the respondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed to them in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, which have beenfound to have interfered with, restrained, and coerced-its employees in the exer-cise of the rights guaranteed them in Section 7 of the Act, occurring in connec-tion with the operations of the respondent described in Section I above, have-aclose, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V.THE REMEDYIt having been found that the respondent has engaged in certain unfair laborpractices it will be recommended that it cease and desist therefrom and that ittake affirmative action which will effectuate the policies of the Act.On the basis of the foregoing findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1United Cement, Lime and Gypsum Workers International Union, affiliatedwith the American Federation of Labor, is a labor organization within the mean-ing of Section 2 (5) of the Act.2.All production and maintenance employees of the respondent at its Martins-burg plant, including the sample carriers, but excluding all watchmen, chemicaland physical analysts, supply clerks, and all other clerical employees and allsupervisory employees with the rank of foremen or above, constitute a unitappropriate for the purposes of collective bargaining within the meaning ofSection 9'(b) of the Act. N236DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.' United Cement, Lime and Gypsum Workers of International Union A F. of L.was on June 1, 1943, and at all times thereafter has been the exclusive repre-sentative of all employees in such unit for the purposes of collective, bargainingwithin the meaning of Section 9 (a) of the Act..14.By refusing, on September 22, 1943, and at all times thereafter, to bargaincollectively with United Cement, Lime and Gypsum Workers International Union,A. ,F. of L., as the exclusive representative 'of its,employees in the appropriateunit above described, the respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (5). of the Act.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed to them in Section 7 of the Act, the respondent hasengaged-in and is 'engaging in unfair labor 'practices within the meaning ofSection 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record, the undersigned recommends that the respondent, itsofficers, agents, and representatives shall:-I.-Cease and desist from :(a)'-Refusing to bargain collectively with United Cement, Lime and GypsumWorkers International Union, A. F. of L. as the exclusive representative of allitsproduction and maintenance employees at its Martinsburg plant, includingthe sample carriers, but excluding the watchmen, chemical and physical analysts,supply clerks, and all other clerical employees and all supervisory employees withthe rank of foreman or above ;,(b)In any similar manner interfering with, restraining, or coercing itsemployees in the exercise of the rights to self-organization, to form, join, orassist labor organizations, to bargain collectively through representatives of theirown choosing and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as 'guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which will effectuate the policies of`(a)Upon request bargain collectively with United Cement, Lime and GypsumWorkers International Union, A F. of L, as the exclusive representative ofall its production and maintenance employees at its Martinsburg plant, includ-ing the sample carriers, but excluding all 'watchmen, chemical and physicalanalysts, supply clerks, and all other clerical employees and all supervisoryemployees with the rank of foremen or above, in respect to rates of pay, wages,hours of employment, or other conditions of employment ;(b)Post immediately in conspicuous places in its plaiit,near Martinsburg,West Virginia, and maintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to its,employees stating that the respondentwill not engage in the conduct from which it is recommended that it cease anddesist in paragraph 1 (a)' and (b) of these recommendations and that therespondentwill take the affirmative action set forth in paragraph 2 (a)hereof ;,(c)Notify the Regional Director for the' Fifth Region in writing withinten (10)- days from the receipt of 'this Intermediate Report what steps therespondent has taken to comply therewith. THE STANDARD LIME AND STONE COMPANY237It is also recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies the Regional Directorfor the Fifth Region in writing that it will comply with the foregoing recom-mendations, the National Labor Relations Board issue an order requiring therespondent to take such action.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3-effective November 26, 1943, anyparty or counsel for the Board may within fifteen (15) days from the dateof the entry of the order transferring this case to the Board, pursuant toSection 32 of Article II,of said Rules and Regulations, file with the Board,Rochambeau Building, Washington, an original and four copies of a statementinwriting setting forth such exceptions to this Intermediate Report or to anyother part of the record or proceeding (including rulings upon all motions-orobjections)' as he relies upon, together with the original and four copies of abrief in support thereof. Immediately upon the filing of such statement ofexceptions and/or brief, the party or counsel for the Board filing the sameshall serve a copy thereof upon each' of the other parties and shall file a' copywith the' Regional Director.As further provided in said Section 33, shouldany party desire permission-to argue orally before the Board, request thereformust be made in -writing within ten (10) days from the date of the ordertransferring the case to the Board.DatedMarch 24, 1944R N. DINHAM,Trial Examiner.